Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-19 are pending
Claims 1-19 are under examination

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: instant claim uses the abbreviation “LCA” for Leber congenital amaurosis, which has not been spelled out upon first use. Although claims are allowed abbreviations, if an abbreviation is not spellout upon first use in a claim, MPEP §2429 states that Applicant only use abbreviations that are specifically defined in "WIPO Standard ST.25 (1998)" or that are well known and would be clear to someone who had not read the invention description.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

In regard to claim 19, instant claim fails to interrelate essential steps of the invention as defined by Applicant(s) in the specification. Note MPEP 2172.01 states that such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention. In instant method of preventing, arresting, or ameliorating LCA-ciliopathy in subject in need thereof, only requires administering “a normal photoreceptor cell-specific gene” to a subject identified has having a mutation in NPHP5 and suffering form LCA-ciliopathy. However, instant specification indicates that the photoreceptor cell-specific gene must be NPHP5 in order to treat or prevent the claimed condition, and absent claim language indicating the nature of this gene, a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019) and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019)

Hidebrandt teaches compositions methods for gene therapy of inherited retinopathies comprising mutations in NPHP gene in order to improve retinal function (i.e., vison) in a subject, wherein the NPHP gene therapy targets NPHP5 [0203-0204, 0218, 0269, 0271, 0294-0297, 0356-0361, 0393, 0407-0408]. 
In regard to viral vector of claim 1, Hidebrandt teaches methods administering pharmaceutical carriers with AAV vectors comprising a nucleic acid sequence encoding NPHP5 [0296, 0302-0303, 0356-0360, 0372-0373], and suggests including the CMV promoter [0181-0182, 0396]. Importantly, the work of Tan et al., (2009) evidences that an AAV vector comprising the CMV promoter expresses the viral transgene in photoreceptors (p. 2101, Fig. 1).
In regard to the subjects of claim 1, although Hidebrandt teaches that NPHP5 localizes to photoreceptor cells and serves a supporting role in ciliary function [0070-0071, 0408], and teaches that some NPHP mutations in subjects with RP are suggestive of LCA (Example 1, p. 37, col 2, 1st para.), they are silent with respect to subjects with NPHP5 mutations that exhibit LCA-ciliopathy.
In regard to the subjects of claim 1, Goldstein teaches mutations in NPHP5 (alias IQCB1) in subjects exhibiting LCA-ciliopathy (p. 7006, col 2, crd2, p. 7008, 2nd para., p. 7016, col 2, see Figs. 2 & 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for NPHP5 in a subject as suggested by Hildebrandt and choose a subject with LCA-ciliopathy as taught by Goldstein with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Hidebrandt discloses that NPHP5 localize to the photoreceptor cilia and support their function, while Goldstein teaches NPHP5 mutations lead to a loss of cilium in the retina (see Figs. 2J and 3F). Thus, it would have been obvious to choose subjects with ciliopathy. Furthermore, Goldstein teaches NPHP5 mutations had been identified in humans with LCA and is associated with significant vision loss (p. 7016, col 2). Thus, it would have been predictably obvious to choose subjects suffering from LCA-ciliopathy when practicing the NPHP5 gene therapy method of Hidebrant so as to improve vision in these subjects. 
However, in regard to the administration step of claim 1, Hildebrandt is silent to an effective concentration of the AAV to be administered to the subject.
Beltran teaches a method of gene therapy for retinal disease such as LCA2 in a subject (Summary of Invention, Example 7, p. 38). In regard to claim 1, Beltran teaches administering to said subject an effective concentration of the AAV vector encoding the gene of interest under the control of a promoter sequence which expresses the gene product in photoreceptor cells, and a pharmaceutically acceptable carrier (p. 4, last para., p. 16, last para., p. 17, last para. p. 21, 2nd para.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an AAV vector as suggested by Hildebrandt and choose an effective concentration of an AAV vector as taught by Beltran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Beltran et al. because they teach a range of effective concentrations and established AAV concentration as a results effective variable (p. 4, 1st para.) and it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claims 6 and 8, Hidebrandt teaches the amino acid sequence of human NPHP5 as per SEQ ID NO:82, which is 100% identical to instant claim SEQ ID NO:1 (see Score report 10/30/2022, rag file, result #1).
In regard to claim 9, Hidebrandt teaches the nucleic acid sequence for human NPHP5 as per SEQ ID NO:81, which is 100% identical to instant claim’s SEQ ID NO: 3 (see Score report 10/30/2022, rng file, result #3).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019) and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019), as applied to claim 1, in further view of Pang et al., (Mol Ther, 2011, 19:234-242, see IDS filed 7/14/2019).

As discussed previously, Hildebrandt et al. suggests method for treating vison loss associated with LCA-ciliopathy in a subject comprising administering an AAV vector comprising a nucleic acid sequence encoding NPHP5 which is expressed in the photoreceptor cells.
However, although Beltran teaches that AAV vectors comprising an AAV8 capsid can be used in the gene therapy (p. 11, 1st para.), Hidebrandt and Beltran are silent with respect to a preferred embodiment of an the AAV8 vector for gene therapy of LCA-ciliopathy with NPHP5.
In regard to claim 2, Pang (2011) teaches the AAV8 vector for gene therapy of the congential retinal disease of retinitis pigmentosa. 
In regard to claims 3 and 4, Pang teaches the AAV8 vector comprises a Y733F mutation (p. 240, Methods, 2nd para).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an AAV vector as suggested by Hidebrandt and choose an Y733F AAV8 vector as taught by Pang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Pang because this vector is efficient at infecting photoreceptor cells and exhibits a higher transduction efficiency and more rapid onset than the other AAV types (p. 235, Introduction, last para. p. 240, Methods, 2nd para.). Note that both Hidebrandt and Goldstein teach that photoreceptor cells would be advantageous to target in LCA-ciliopathies due to NPHP5 mutations because this is the retinal cell type that normally expresses the NPHP5 gene ([0070-0071, 0408] of Hidebrandt, see also p. 7015, 1st para. of Goldstein).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), as in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019), Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019) and of Pang et al., (Mol Ther, 2011, 19:234-242 see IDS filed 7/14/2019), as applied to claims 1-3, in further view of Kay et al., (PlosOne, 2013, 8:1-12, see IDS filed 7/14/2019).

As discussed previously, Hildebrandt et al. in view of Pang suggests a Y733F AAV8 vector comprising a nucleic acid sequence encoding NPHP5 for gene therapy of LCA-ciliopathy.
However, Hildebrandt and Pang are silent with respect to the triple mutant Y733F, Y447F, T494V AAV8 vector.
In regard to claim 5, Kay teaches methods of gene therapy of retinal disease including LCA, comprising administering AAV vectors comprising a capsid with the triple mutations of Y733F, Y447F, T494V (Abstract, p. 2, Table 1, p.9, Fig. 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an AAV8 vector comprising single mutant Y733F AAV8 vector as suggested by Hildebrandt and Pang and combine the Y747F and T494V mutations as taught by Kay with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kay because triple mutant exhibits the higher expression (p. 4, Fig. 1).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019) and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019), as applied to claim 1, in further view of Pang et al., (Inv Opth, 2008, 49:4278-4283, see IDS filed 7/14/2019).

As discussed previously, Hildebrandt et al. suggests method for treating vison loss associated with LCA-ciliopathy in a subject comprising administering an AAV vector comprising a nucleic acid sequence encoding NPHP5 which is expressed in the photoreceptor cells.
However, Hildbrant is silent to an AAV5 vector.
Pang (2008) teaches the AAV5 vector for gene therapy of congenital retinal disease (Abstract, pgs. 5-6, Results). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an AAV vector as suggested by Hidebrandt and choose an AAV5 vector as taught by Pang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Pang because the AAV5 vectors exhibit higher transduction efficiency in photoreceptors and a faster onset of expression than other AAV serotypes (p. 3, Materials & Methods, 2nd para.). Note that both Hidebrandt and Goldstein teach that photoreceptor cells would be advantageous to target in LCA-ciliopathies due to NPHP5 mutations because this is the retinal cell type that normally expresses the NPHP5 gene ([0070-0071, 0408] of Hidebrandt, see also p. 7015, 1st para. of Goldstein).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), as evidenced by Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019), and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019), as applied to claim 1, in further view of NCBI reference sequence NP_001274479, on-line 2013.

As stated supra, Hidebrandt et al suggest methods for gene therapy of LCA-ciliopathy comprising administering an AAV vector encoding NPHP5.
However, although Hidebrandt discloses a genus of NPHP5 orthologs ([0047], see Fig. 34), and Goldstein established a canine model of LCA-ciliopathy with mutations in canine NPHP5, Hidebrandt et al. are silent to using an AAV vector comprising the canine NPHP5 protein of SEQ ID NO:2 encoded by the nucleic acid of SEQ ID NO:4.
Nevertheless, Goldstein teaches the canine NPHP5 gene, which is 100% identical to the nucleic acid sequence of SEQ ID NO:4 (see SCORE search 10/31/2022, rge file, result #1), and upon translation is 100% identical to the amino acid sequence of SEQ ID NO:2 (see NCBI reference NP_001274479).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for NPHP5 as suggested by Hildebrandt and choose the canine model of LCA-ciliopathy using an AAV that comprises the canine sequence of NPHP5 as taught by Goldstein with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Hidebrandt explicitly suggests that the effects of NPHP therapy can be confirmed in animal models of the associated disease [0354-0355]. Furthermore, Goldstein teaches that the canine animal model of LCA-ciliopathy in particular was obvious to choose because it provides a large animal model for therapeutic approaches for the homologous human disease (Abstract, p. 7016, last para., p. 7017, 1st & 2nd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019) and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019), as applied to claim 1, in further view of McCarty et al., (Gene Therapy, 2001, 8:1248-1254, see IDS filed 7/14/2019).

As discussed previously, Hidebrandt suggests a gene therapy method for LCA-ciliopathy comprising administering a genus of modified AAV vectors [0296] encoding NPHP5.
Although Hidebrandt cites the work of Richard Samulski et al., they are silent with respect to a self-complementary rAAV.
	Nevertheless, analogous prior art from McCarty, Monahan and Richard Samulski (2001) teach of scAAV for gene therapy purposes (Abstract, Fig. 1). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an AAV vector as suggested by Hidebrandt and substitute a scAAV as taught by McCarty with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by McCarty because the delay in transgene expression in scAAV vectors is much shorter than non-scAAV due to the skipping of the viral DNA synthesis step (Abstract, p. 1251, Fig. 5). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019) and Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019) and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019, as applied to claim 1, in further view of Kay et al., (PlosOne, 2013, 8:1-12, see IDS filed 7/14/2019).

As stated supra, Hidebrandt et al suggest methods for gene therapy of LCA-ciliopathy comprising administering an AAV vector encoding NPHP5.
However, Hildebrandt is silent with respect to the photoreceptor specific human GRK1 promoter.
Kay teaches an AAV vector comprising the human GRK1 promoter for gene therapy of photoreceptor cells (Abstract, p. 2, Methods, Vector production).
In regard to claim 13, Kay teaches methods of gene therapy of retinal disease including LCA, comprising administering AAV vectors comprising the human GRK1 promoter operably linked to a therapeutic gene (Abstract, p. 2, Methods, Vector production).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an AAV vector as suggested by Hidebrandt and substitute the GRK1 promoter as taught by Kay with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kay because GRK1 promoter is specific to photoreceptor cells (p. 4, col 2) and would more naturally recapitulate NPHP5 expression in photoreceptor cells during gene therapy. Note that both Hidebrandt and Goldstein teach that photoreceptor cells would be advantageous to target in LCA-ciliopathies due to NPHP5 mutations because this is the retinal cell type that normally expresses the NPHP5 gene ([0070-0071, 0408] of Hidebrandt, see also p. 7015, 1st para. of Goldstein).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019) and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019)
 
As discussed previously, Hildebrandt et al. suggests method for treating vison loss associated with LCA-ciliopathy in a subject comprising administering an AAV vector comprising a nucleic acid sequence encoding NPHP5 which is expressed in the photoreceptor cells.
However, Hildbrant is silent to the AAV vector comprising an IRBP promoter.
Nevertheless, as stated supra, Beltran teaches a method of gene therapy for retinal disease such as LCA in a subject, and in regard to claim 14, teaches administration of the AAV vector encoding a gene of interest operably lined to an IRBP promoter (Example 1, p.24, Example 4, p. 30, Example 7, p. 38 see Fig. 1). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an AAV vector as suggested by Hidebrandt and substitute the IRBP promoter as taught by Beltran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Beltran because the hIRBP promoter targeted expression to both rod and cone photoreceptor cells (2nd para. of p. 31, Example 5, p. 36). Note that both Hidebrandt and Goldstein teach that photoreceptor cells would be advantageous to target in LCA-ciliopathies due to NPHP5 mutations because this is the retinal cell type that normally expresses the NPHP5 gene ([0070-0071, 0408] of Hidebrandt, see also p. 7015, 1st para. of Goldstein).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019), and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019)

As discussed previously, Hildebrandt et al. suggests method for treating vison loss associated with LCA-ciliopathy in a subject comprising administering an AAV vector comprising a nucleic acid sequence encoding NPHP5 which is expressed in the photoreceptor cells.
However, Hildebrandt are silent with respect to and AAV2/5 vector comprising the photoreceptor specific human IRPB promoter.
Nevertheless, as stated supra, Beltran teaches a method of gene therapy for retinal disease such as LCA in a subject, and in regard to claim 15, teaches administration of the AAV2/5 vector encoding a gene of interest operably lined to an IRBP promoter (Example 1, p.24, Example 4, p. 30, Example 7, p. 38 see Fig. 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an AAV vector as suggested by Hidebrandt and substitute the AAV2/5 vector comprising the IRBP promoter as taught by Beltran a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Beltran because the AAV2/5 vector was able to produce a therapeutically effective amount of the gene therapy product (1st para. of p. 31, Example 5, p. 36), and the hIRBP promoter targeted expression to both rod and cone photoreceptor cells (2nd para. of p. 31, Example 5, p. 36). Note that both Hidebrandt and Goldstein teach that photoreceptor cells would be advantageous to target in LCA-ciliopathies due to NPHP5 mutations because this is the retinal cell type that normally expresses the NPHP5 gene ([0070-0071, 0408] of Hidebrandt, see also p. 7015, 1st para. of Goldstein).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019) and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019), as applied to claim 1, Ku et al., (HMG, 2011, 20:4569-4581, see IDS filed 7/14/2019) 

As discussed previously, Hildebrandt et al. suggests method for treating vison loss associated with LCA-ciliopathy in a subject comprising administering an AAV vector comprising a nucleic acid sequence encoding NPHP5 which is expressed in the photoreceptor cells.
However, although Beltran teaches that AAV vectors comprising an AAV2/8 capsid can be used in the gene therapy (p. 11, 1st para.), Hidebrandt and Beltran are silent with respect to a self-complementary AAV2/8 vector comprising a Y733F mutation and a GRK1 promoter for gene therapy of LCA-ciliopathy with NPHP5.
In regard to claim 16, Ku teaches methods of gene therapy of retinal diseases including LCA comprising administering a self-complementary AAV2/8 vector comprising a Y733F mutation and a GRK1 (i.e., rhodopsin kinase (RK)) promoter (Abstract, p. 4557-4578, Materials and Methods). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an AAV vector as suggested by Hidebrandt and substitute an Y733F scAAV2/8 vector comprising the GRK1 promoter as taught by Ku with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. 	First, in regard choosing the scAAV2/8(Y733F), Ku teaches that this vector provided great preservation of photoreceptors and functional vision in their animal model of LCA compared to AAV2/8 (Abstract, p. 4557, last para.). Second in regard to choosing the GRK1 promoter, Ku teaches this promoter is active in both rod and cone photoreceptor cells (p. 4570, Results, 1st para.). Note that both Hidebrandt and Goldstein teach that photoreceptor cells would be advantageous to target in LCA-ciliopathies due to NPHP5 mutations because this is the retinal cell type that normally expresses the NPHP5 gene ([0070-0071, 0408] of Hidebrandt, see also p. 7015, 1st para. of Goldstein).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019), Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019), and Ku et al., (HMG, 2011, 20:4569-4581, see IDS filed 7/14/2019), as applied to claims 1 and 16, in further view of Kay et al., (PlosOne, 2013, 8:1-12, see IDS filed 7/14/2019).

As discussed previously, Hildebrandt et al. suggests method for treating vison loss associated with LCA-ciliopathy in a subject comprising administering a scAAV2/8 Y733F vector comprising GRK1 promoter for expressing a nucleic acid sequence encoding NPHP5 which is expressed in the photoreceptor cells.
However, Hildebrandt, and Ku are silent with respect to the triple mutant Y733F, Y447F, T494V AAV8 vector.
Kay teaches methods of gene therapy of retinal disease including LCA, comprising administering AAV vectors comprising a capsid with the triple mutations of Y733F, Y447F, T494V (Abstract, p. 2, Table 1, p.9, Fig. 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising administering an scAAV2/8 Y733F vector as suggested by Hidebrandt et al. and combine the Y747F and T494V mutations as taught by Kay with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kay because triple mutant exhibits the higher expression (p. 4, Fig. 1).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019) and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019)
 
As discussed previously, Hildebrandt et al. suggests method for treating vison loss associated with LCA-ciliopathy in a subject comprising administering an AAV vector comprising a nucleic acid sequence encoding NPHP5 which is expressed in the photoreceptor cells.
However, Hildbrant is silent to administering the AAV vector by subretinal injection.
Nevertheless, as stated supra, Beltran teaches a method of gene therapy for retinal disease such as LCA in a subject, and in regard to claim 18, teaches subretinal administration of the AAV vector encoding a gene of interest (Example 1, p.24, Example 4, p. 30, Example 7, p. 38 see Fig. 1). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the AAV vector as taught by Hidebrandt and choose subretinal injection of the AAV vector as taught by Beltran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Beltran because compared to alternative types of administration that do not localize the AAV to the retinal tissue such as intravitreal administration results in no therapeutic effect (p. 36, line 10).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hidebrandt et al., (US2008/044831, see IDS filed 7/14/2019), in view of Tan et al., (HMG, 2009, 18:2099-2114, see IDS filed 7/14/2019), Goldstein et al. (IVOS, 2013, 54:7005-7020, see IDS filed 7/14/2019) and Beltran et al. (WO2014/011210, filed 1/23/2013, published 1/16/2014, see IDS filed 7/14/2019)

In regard to Claim 19, Hidebrandt teaches compositions methods for gene therapy of inherited retinopathies comprising NPHP5 [0203-0204, 0218, 0269, 0271, 0294-0297, 0356-0361]. Specifically, Hildebrandt discloses the following steps: 
identifying and screening subjects with diseases associated with NPHP, and
methods and kits for performing genotypic analysis and identifying a mutation in the NPHP5 gene, and
performing an ophthalmological exam of a subject [0269-0280, 0393-0394, 0419-0420].
Hidebrandt suggests methods of administering pharmaceutical carriers with AAV vectors comprising a nucleic acid sequence encoding NPHP5 [0296, 0302-0303, 0356-0360, 0372-0373], and suggests including the CMV promoter [0181-0182, 0396]. Importantly, the work of Tan et al., (2009) evidences that an AAV vector comprising the CMV promoter expresses the viral transgene in photoreceptors (p. 2101, Fig. 1). 
However, in regard to the subjects of claim 19, although Hidebrandt teaches that NPHP5 localized photoreceptor cells and serves a supporting role in ciliary function [0070-0071, 0408], and teaches that some NPHP mutations in subjects with RP are suggestive of LCA (Example 1, p. 37, col 2, 1st para.), they are silent with respect to subjects with NPHP5 mutations that exhibit LCA-ciliopathy.
In regard to the subjects of claim 19, Goldstein teaches mutations in NPHP5 (alias IQCB1) in subjects exhibiting LCA-ciliopathy (p. 7006, col 2, crd2, p. 7008, 2nd para., p. 7016, col 2, see Figs. 2 & 3).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for NPHP5 in a subject as suggested by Hildebrandt and choose a subject with LCA-ciliopathy as taught by Goldstein with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Hidebrandt discloses that NPHP5 localize to the photoreceptor cilia and support their function, while Goldstein teaches NPHP5 mutations lead to a loss of cilium in the retina (see Figs. 2J and 3F). Thus, it would have been obvious to choose subjects with ciliopathy. Furthermore, Goldstein teaches NPHP5 mutations had been identified in humans with LCA (p. 7016, col 2). Thus, it would have been predictably obvious to choose subjects suffering from LCA-ciliopathy when practicing the NPHP5 gene therapy method of Hidebrant.
However, in regard to steps (c and d), Hildebrandt is silent to the ophthalmological exam comprising non-invasive retinal imaging and functional studies and identifying areas of retained photoreceptors that could be targeted for therapy, and is silent to an effective concentration of the AAV to be administered to the subject.
Beltran teaches a method of gene therapy for retinal disease such as LCA2 in a subject (Summary of Invention, Example 7, p. 38). 
In regard to claim 19 (a-d), Beltran teaches (a) identifying subject at risk of developing a retinal disease, (b) performing genotyping analysis and identifying a mutation in a gene of interest, (c) performing non-invasive retinal imaging and functional studies identifying areas of retain photoreceptors that could be target for therapy, and (d) administering to said subject an effective concentration of the AAV vector encoding the gene of interest under the control of a promoter sequence which expresses the gene product in photoreceptor cells, and a pharmaceutically acceptable carrier (p. 4, last para., p. 16, last para., p. 17, last para., p. 21, 2nd para.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of gene therapy for LCA-ciliopathy in subject comprising the step of performing an ophthalmological exam and administering an AAV vector as suggested by Hildebrandt and combine non-invasive retinal imaging and functional studies that could identify areas of retained photoreceptors targeted by gene therapy by administering an effective concentration of an AAV vector as taught by Beltran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Beltran for several reasons. First, in regard to step (c), Beltran teaches because these steps in the ophthalmological exam form a basis for comparing the efficacy of the gene therapy (p. 19, 1st para.). Second, in regard to choosing the effective concentration of AAV, Beltran teaches a range of effective concentrations and established AAV concentration as a results effective variable (p. 4, 1st para., p. 17, last para.), and it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1631